—In a matrimonial action in which the parties were divorced by judgment entered November 20, 1984, the defendant former wife appeals from an order of the Supreme Court, Nassau County (Fleischman, J.H.O.), entered August 20, 1999 which, after a hearing, denied her motion for an upward modification of the plaintiffs child support obligation.
Ordered that the order is affirmed, with costs.
The request by the defendant former wife for an upward modification of the plaintiffs child support obligation is based on the claim that the three children of the marriage are older and have grown accustomed to an affluent lifestyle, and that the plaintiffs income has increased substantially since entry of the judgment of divorce. The support obligation was initially set forth in a separation agreement, which was incorporated, but not merged into the judgment of divorce.
The defendant, as the custodial parent, has the means to more than adequately support the children and failed to show that there has been any unanticipated change in circumstances which would warrant modification of the support agreement (see, Cannata v Cannata, 274 AD2d 537; Jaeger v Jaeger, 260 *589AD2d 351). Ritter, J. P., Krausman, S. Miller and Feuerstein, JJ., concur.